DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 10-11, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vosoughi et al. (US 2020/0107028).
Regarding claims 1, 11, and 20 , Vosoughi teaches an apparatus for carrying out a method for encoding a video stream using video point cloud coding ([0007] a data cloud include a plurality of data points representing a three-dimensional (3D) space, [0086] encoding),
the apparatus comprising: 

at least one processor configured to read the program code and operate as instructed by the program code ([0007] a processor in a video encoder. The figure 2 shows an encoder to perform the encoding process as indicated in figure 11), 
the program code comprising: 
obtaining code configured to cause the at least one processor to obtain an input point cloud (Input Point Cloud Frame of fig. 2, S1100 of fig. 11); 
dividing code configured to cause the at least one processor to the input point cloud into a plurality of chunks (fig. 14A and 14B, [0054] the ROI cloud is divided into several smaller sub-clouds, which may be referred to as chunks, S1102 of fig. 11), 
including a first chunk comprising a first plurality of points and a second chunk comprising a second plurality of points ([0026] points of figure 1A, [0054 and 0058]);
first generating code configured to cause the at least one processor to generate a first plurality of patches based on the first plurality of points (202 of fig. 2, [0031] a patch generation process decomposes a point cloud into a minimum number of patches with smooth boundaries, while also minimizing a reconstruction error. See [0042] a first ROI patch, [0063] first “number of ROI patches”, S1104-S1112 of fig. 11); 
second generating code configured to cause the at least one processor to generate a second plurality of patches based on the second plurality of points (202 of fig. 2, [0031] a patch generation process decomposes a point cloud into a minimum number of patches with smooth boundaries, while also minimizing a reconstruction error. See [0042] a second ROI patch, [0063] first “number of ROI patches”, S1104-S1112 of fig. 11); 

third generating code configured to cause the at least one processor to generate the video stream based on the image (206, 208, 212, and 218 of fig. 2, generating the video stream based on the packed patches).
Regarding claims 3 and 13, Vosoughi further teaches the method of claim 1 and the apparatus of claim 11, wherein the program code further comprises: 
first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud ([0055] For example, referring to FIG. 1B, the chunking may be performed in a direction along the longest axis of the bounding box. See also fig. 4A); and 
second determining code configured to cause the at least one processor to determine one or more axes of the bounding box ([0055] For example, referring to FIG. 1B, the chunking may be performed in a direction along the longest axis of the bounding box. See also fig. 4A), and 
wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes ([0055] axes of the bounding box).
Regarding claims 4 and 14, Vosoughi further teaches the method of claim 1 and  apparatus of claim 13, wherein the plurality of chunks are aligned along one from among a longest axis of the one or more axes, or a shortest axis of the one or more axes ([0055] finding the longest axis of that bounding box, where chunking may be performed along the longest axis).

Regarding claims 10 and 19, Vosoughi further teaches the apparatus of claim 11, wherein metadata of the video stream indicates at least one from among an indication of whether chunking is used to encode the video stream ([0046] Roi_patch_metadata, fig. 2 shows the encoder for encoding the video stream), a number of the plurality of chunks, an origin point of a boundary box of the input point cloud, and a size of the boundary box (c, P, k of fig. 11, fig. 4A shows 2D box has its size).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vosoughi et al. (US 2020/0107028) in view Lee et al. (US 2020/0153885).
Regarding claims 2 and 12. Vosoughi teaches the apparatus of claims 1 and 11, wherein the obtaining code comprises first obtaining code. However, Vosoughi does not teach wherein 
Lee teaches wherein the program code further comprises: second obtaining code configured to cause the at least one processor to obtain a plurality of missed points which are included in the input point cloud and are not included in the first plurality of points and the second plurality of points ([0434-0436], 8 missing points and 6 missing points of fig. 30); and fourth generating code configured to cause the at least one processor to generate the video stream based on the image and the plurality of missed points ([0436] the geometry image generation according to the embodiments may determine the missing points based on the value of delta).
Taking the teachings of Vosoughi and Lee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Lee into the system of Vosoughi for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).
Regarding claims 8 and 17, Vosoughi teaches the apparatus of claim 11.  However, Vosoughi does not teach wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed.
Lee teaches wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed (4 and 4, 9 and 9, 8 and 8 of d1 and d0 of fig. 30).
Taking the teachings of Vosoughi and Lee together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  
Regarding claims 9 and 18, Vosoughi does not teach wherein the input point cloud represents a human body; and wherein the plurality of chunks are selected based on a body part segmentation performed on the input point cloud as claimed.
Lee teaches wherein the input point cloud represents a human body (figs. 24 and 27); and wherein the plurality of chunks are selected based on a body part segmentation performed on the input point cloud (figs. 24 and 27, [0375-0376, 0398-0400]).
Taking the teachings of Vosoughi and Lee together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Lee into the system of Vosoughi for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vosoughi et al. (US 2020/0107028) in view of Pack (US 2008/0238919).
Regarding claims 5 and 15, Vosoughi further teaches the apparatus of claim 13, wherein the program code further comprises: third determining code configured to cause the at least one processor to determine eigen vectors of a covariance matrix of the input point cloud ([0055] dividing the ROI cloud into chunks is based on finding eigenvectors of the ROI cloud and performing chunking along the axes corresponding to the eigenvectors) and wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks along the axis ([0055], fig. 4A). 

	Pack teaches first selecting code configured to cause the at least one processor to select an eigen vector from among the eigen vectors, wherein the eigen vector corresponds to a largest eigen value from among eigen values corresponding to the eigen vectors ([0091, 0093] Vector v.sub.split may be selected as the eigenvector of the covariance matrix CV corresponding to the largest eigenvalue of CV); second selecting code configured to cause the at least one processor to select an axis ([0090 and 0091] the point set P may be split along its axis of greatest variance), wherein the axis is closest to the eigen vector from among the one or more axes ([0090-0091] the point set P has its axis).  
	Taking the teaching of Vosoughi and Pack together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Pack into the system of Vosoughi to provide improved packing so that more spaces in the 2D grid are filled by the projected region of interest.
	Regarding claim 7, Vosoughi teaches the method of claim 6, further comprising: determining eigen vectors of a covariance matrix of the input point cloud ([0055]). 
It is noted that Vosoughi does not teach selecting a first eigen vector and a second eigen vector from among the eigen vectors, wherein the first axis is closest to the first eigen vector from among the one or more axes, and wherein the second axis is closes to the second eigen vector from among the one or more axes as claimed.

Taking the teaching of Vosoughi and Pack together as a whole, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack into the system of Vosoughi to provide improved packing so that more spaces in the 2D grid are filled by the projected region of interest.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Selviah et al. (US 2020/0043186) discloses APPARATUS, METHOD, AND SYSTEM FOR ALIGNMENT OF 3D DATASETS

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425